Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER OF ALASKA PACIFIC BANCSHARES, INC. PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned in his capacity as an officer of Alaska Pacific Bancshares, Inc. hereby certifies pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, and in connection with the Company’s Annual Report on Form 10-K, that: · The report fully complies with the requirements of Sections 13(a) and 15(d) of the Securities Exchange Act of 1934, as amended, and · The information contained in the report fairly presents, in all material respects, the Company’s financial condition and results of operations. March 25, 2014 /s/Craig E. Dahl Date Craig E. Dahl President and Chief Executive Officer (Principal Executive Officer)
